DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2008/0230373).
Regarding claim 1, Kim discloses, in FIG. 14 and in related text, a memory cell, comprising: 
a metallization layer (351) having an upper surface and a lower surface; 
at least one layer of insulating material (348, 357) positioned above the metallization layer; 
an internal sidewall spacer (378) positioned within at least one layer of insulating material, the internal sidewall spacer defining a spacer opening, the internal sidewall spacer comprising an upper surface and a lower surface; 
a bottom electrode (375) positioned within the spacer opening, the bottom electrode comprising an upper surface and a lower surface; 
a memory state material (387) positioned above the upper surface of the bottom electrode (375) and above the upper surface of the internal sidewall spacer (378); and 

wherein the upper surface of the metallization layer (351) abuts a lower surface of the at least one layer of insulating material (348, 357) and the lower surface of the internal sidewall spacer (378) (see Kim, [0004]-[0005], [0077]-[0079], [0082], [0089], [0094]).
Regarding claim 2, Kim discloses wherein the at least one layer of insulating material (348, 357) comprises silicon dioxide, the internal sidewall spacer (378) comprises silicon nitride and the memory cell comprises one of an MTJ (magnetic tunnel junction) memory device, an RRAM (resistive random access memory) device, a PRAM (phase-change random access memory) device, an MRAM (magnetic random access memory) device, or a FRAM (ferroelectric random access memory) device (see Kim, [0004]-[0005], [0082], [0085], [0089], [0094]).
Regarding claim 3, Kim discloses wherein the memory state material (387) is positioned on and buts each of the upper surface of the bottom electrode (375) and the upper surface of the internal sidewall spacer (378) (see Kim, FIG. 14).
Regarding claim 4, Kim discloses wherein the bottom electrode (375) is positioned entirely within the spacer opening (of spacer 378) (see Kim, FIG. 14).
Regarding claim 5, Kim discloses wherein the upper surface of the bottom electrode (375) defines an upper surface area of the bottom electrode, and wherein the memory state material (387) comprises a bottom surface that defines a bottom surface area of the memory state material, wherein the upper surface area of the bottom electrode is less than the bottom surface area of the memory state material (see Kim, FIG. 14).
Regarding claim 7, Kim discloses wherein the upper surface of the bottom electrode (375) defines an upper surface area of the bottom electrode, and wherein the top electrode (390) comprises a bottom surface that defines a bottom surface area of the top electrode, wherein the upper surface area of the bottom electrode is less than the bottom surface area of the top electrode (see Kim, FIG. 14, [0094]: top electrode 390 and memory state material 387 are formed by the same photolithography step, that is, top electrode 390 has the same area as memory state material 387, which is larger than area of bottom electrode 375 as illustrated in FIG. 14).
Claims 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2008/0230373).
Regarding claim 10, Kim discloses, in FIG. 14 and in related text, a memory cell, comprising: 
a metallization layer (351) having an upper surface and a lower surface;
at least one layer of insulating material (348, 357) positioned above the metallization layer; 3/10Application No. 16/836,434Docket No.: GF2020025-US-NP Reply to Office Action mailed October 21, 2021 
an internal sidewall spacer (378) positioned within the at least one layer of insulating material, the internal sidewall spacer defining a spacer opening, the internal sidewall spacer comprising an upper surface and a lower surface; 
a bottom electrode (375) positioned within the spacer opening, the bottom electrode comprising an upper surface that defines an upper surface area; 
a memory state material (387) positioned on and abuts each of the upper surface of the bottom electrode and the upper surface of the internal sidewall spacer; and 

wherein the upper surface of the metallization layer (351) abuts a lower surface of the at least one layer of insulating material (348, 357) and the lower surface of the internal sidewall spacer (378) (see Kim, [0004]-[0005], [0077]-[0079], [0082], [0089], [0094]: top electrode 390 and memory state material 387 are formed by the same photolithography step, that is, top electrode 390 has the same area as memory state material 387, which is larger than area of bottom electrode 375 as illustrated in FIG. 14).
Regarding claim 11, Kim discloses wherein the bottom electrode (375) is positioned entirely within the spacer opening (of spacer 378) and wherein the upper surface of the bottom electrode is coplanar with the upper surface of the internal sidewall spacer (378) (see Kim, FIG. 14).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 6, Kim discloses the memory cell of claim 5.

Kim does not explicitly disclose wherein the upper surface area of the bottom electrode is 20-50% of the bottom surface area of the memory state material.
However, it is well known in semiconductor device physics that a cross sectional area (A) of a conductor determines the total resistance (R) of the conductor, as demonstrated by Pouillet’s law (                        
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    A
                                
                            
                        
                    ). That is, the upper surface area of the bottom electrode is a result effective variable in determining the total resistance of the bottom electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 8, Kim discloses the memory cell of claim 7.
Kim discloses wherein the upper surface area of the bottom electrode (375) is less than 100% of the bottom surface area of the top electrode (390) (see Kim, FIG. 14 and discussion on claim 7 above).
Kim does not explicitly disclose wherein the upper surface area of the bottom electrode is 20-50% of the bottom surface area of the top electrode. 
However, it is well known in semiconductor device physics that a cross sectional area (A) of a conductor determines the total resistance (R) of the conductor, as                         
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    A
                                
                            
                        
                    ). That is, the upper surface area of the bottom electrode is a result effective variable in determining the total resistance of the bottom electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin (US 2020/0279998).
Regarding claim 9, Kim discloses the memory cell of claim 1.
Kim does not explicitly disclose an encapsulation layer positioned around an outer perimeter of the memory cell.
Lin teaches an encapsulation layer (124) positioned around an outer perimeter of the memory cell (including memory state material layer 118 and top electrode 120) (see Lin, FIG. 1A, [0016]).
Kim and Lin are analogous art because they both are directed to phase change memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to include an encapsulation layer .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 12, Kim discloses the memory cell of claim 10.
Kim discloses wherein the upper surface area of the bottom electrode (375) is less than 100% of the bottom surface area of the top electrode (390) (see Kim, FIG. 14, [0094], and discussion on claim 10 above).
Kim does not explicitly disclose wherein the upper surface area of the bottom electrode is 20-50% of the bottom surface area of the top electrode.
However, it is well known in semiconductor device physics that a cross sectional area (A) of a conductor determines the total resistance (R) of the conductor, as demonstrated by Pouillet’s law (                        
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    A
                                
                            
                        
                    ). That is, the upper surface area of the bottom electrode is a result effective variable in determining the total resistance of the bottom electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lin (US 2020/0279998).
Regarding claim 13, Kim discloses the memory cell of claim 10.

Lin teaches an encapsulation layer (124) positioned around an outer perimeter of the memory cell (including memory state material layer 118 and top electrode 120) (see Lin, FIG. 1A, [0016]).
Kim and Lin are analogous art because they both are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim to include an encapsulation layer positioned around an outer perimeter of the memory cell, as taught by Lin, in order to have low power consumption (see Lin, [0016]).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811